Citation Nr: 0704041	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to service connected 
bilateral pes planus or service connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 until 
October 1969, from September 1972 until September 1975, and 
from November 1976 until March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2006, the undersigned 
Veterans Law Judge conducted a travel board hearing regarding 
the issues on appeal.

The issue of entitlement to service connection for left knee 
disability, to include as secondary to service connected 
bilateral pes planus or service connected right knee 
disability, is discussed in the remand portion of this 
decision.


FINDING OF FACT

The preponderance of the competent evidence of record 
supports a finding that the veteran has hepatitis C that is 
related to IV drug abuse that occurred shortly after 
separation from service in October 1969.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In order to establish service 
connection for a claimed disorder, the following must be 
present: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to the condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Furthermore, an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), (n), 3.301(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence ... is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

The veteran asserts that his current diagnosis of hepatitis C 
is related to his active service.  There are no complaints 
of, treatment of, or findings of hepatitis C in service.  
However, VA clinic records do confirm that the veteran has 
had a diagnosis of hepatitis C since 1999.  See Medical 
Records from San Diego VAMC and OPC (Jan. 2001, Feb. 2004).  

During the September 2006 hearing, the veteran testified that 
his hepatitis was caused by either in-service inoculations or 
from retrieving bloody, dead bodies while serving in Vietnam.  
See Hearing Transcript at 3.  He also testified that there 
was only one occasion of IV drug abuse and that this happened 
two days after his service separation in October 1969.  The 
veteran stated that he never drank much alcohol or shared 
needles.  He has also stated that he only used heroin one 
time before being discharged in 1969.  See Statements in 
Support of Claim (Jan. 2003, Aug. 2006).

The veteran's drug history also includes use of marijuana and 
cocaine.  See Psychiatric Evaluation (Dec. 1986); Statement 
in Support of Claim (Mar. 2002).
The veteran's service medical records do note that he had a 
venereal disease.  See Report of Medical History (Oct. 1975, 
Nov. 1976); see also Medical Records from San Diego VAMC 
(Jan. 2001, Jan. 2004, May 2004) (noting risk factors of 
intravenous drug use in 1969, unprotected sex, heavy alcohol 
use, and mucosal exposure in 1969 when taking care of a 
bleeding soldier).

In October 2005, the veteran underwent a VA examination to 
determine the etiology of his hepatitis C.  The veteran 
admitted that, in 1969, he used intravenous drugs and 
intranasal cocaine.  He denied having a history of 
hemophilia, intravenous transfusion of blood or blood 
products, tattooing, or high-risk sexual activity.  The 
examiner confirmed the diagnosis of hepatitis C and stated 
that the veteran's hepatitis C was most likely a result of 
intravenous and intranasal drug use in or around 1969.  See 
also Medical Records from San Diego VAMC (May 2004) (stating 
that the veteran suffered from chronic hepatitis probable 
duration of infection since 1969 when he experienced 
injection drug use).

The competent evidence of record does not support the 
veteran's contentions that he developed hepatitis C as a 
result of his military service.  As previously noted, the 
service medical records do not contain a diagnosis of 
hepatitis C, and the October 2005 VA exam notes that the 
veteran's hepatitis C was most likely a result of intravenous 
and intranasal drug use in or around 1969.  He was very 
specific in his testimony that the IV drug abuse occurred 
after his separation from service in 1969.  Moreover, it is 
noted that the term "in line of duty" does not include 
disability resulting from abuse of drugs.  38 C.F.R. 
§ 3.1(m).  Consequently, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C, and the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b). 

Duties to Notify and Assist  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Jan. 2002, Aug. 2002).  In a letter dated 
March 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim.  It is noted that the veteran 
testified at a hearing on appeal and he was given a 30 day 
period to submit a medical statement in support of his claim; 
however, no such medical statement has been submitted.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran claims that his left knee disability is related 
to service or, alternatively, to his service connected 
bilateral pes planus or service connected right knee 
disability.  A March 2003 VA examination noted that the 
veteran's left knee disability was not related to his service 
connected pes planus but deferred to the April 2000 VA 
examination performed by Dr. Gillick regarding the analysis 
used to grant service connection for the right knee 
disability.  In May 2003, an orthopedic surgeon stated that 
it was "not unreasonable to believe that [the veteran's] 
bilateral foot problem and his right knee disease maybe [sic] 
contributing to the progression of his left knee arthrosis."  
Although the veteran underwent a VA examination in October 
2005, that examiner failed to address whether the veteran's 
left knee disability was related to service or to the 
veteran's service connected bilateral pes planus or service 
connected right knee disability.  Based on the above medical 
evidence, an additional VA examination is necessary to 
determine whether or not the veteran's left knee disability 
is related to service or is proximately due to the service 
connected bilateral pes planus or service connected right 
knee disability.  See 38 C.F.R. § 3.159(c)(4).

Additionally, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  The notice requirement is 
applicable to all aspects of the claim, to include potential 
disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has never received notice of what evidence is 
necessary to establish his secondary service connection 
claim.  Therefore, such notice must be provided.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and therefore, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington,  DC for the following actions: 

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate his secondary 
service connection claim.

	2.  The veteran should be scheduled for an 
examination in order to ascertain the nature of his 
left knee disability.  The claim's folder and a 
copy of this remand should be made available to the 
examiner for review, following which the examiner 
should render an opinion with respect to the 
following question: 

Determine whether it is at least as 
likely as not (50 percent probability or 
more) that any current disability of the 
left knee was first manifested in 
service, causally related to event(s) in 
service or, alternatively, is caused by 
or aggravated by the service connected 
bilateral pes planus or service connected 
right knee disability.

All findings and conclusions should be 
affirmatively stated and explained, and a complete 
rationale for any opinion expressed should be 
included in the examination report.

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


